

Exhibit 10.1


INTELLECTUAL PROPERTY LICENSE AGREEMENT


THIS LICENSE AGREEMENT (the “Agreement”), made and entered into as of the 2nd
day of September, 2011,  is by and between Hillwinds Energy Development
Corporation, a Connecticut corporation (“LICENSOR”), and HDS International
Corp., a Nevada corporation (“LICENSEE”) (each of LICENSOR and LICENSEE, a
“Party,” and collectively, the “Parties”).


RECITALS


WHEREAS, LICENSOR is the owner of certain “Intellectual Property” as defined in
Section 1 below, relating to the “Primary Fields”;


WHEREAS, LICENSEE desires to have the Intellectual Property developed and
utilized in the public interest;


WHEREAS, LICENSOR desires to grant licenses under said Intellectual Property;


WHEREAS, LICENSEE desires to acquire an exclusive license under the Intellectual
Property from LICENSOR upon the terms and conditions hereinafter set forth; and


WHEREAS, LICENSOR has the power and authority to grant to LICENSEE such license.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein the Parties agree as follows:


1.            DEFINITIONS


For purposes of this Agreement, the following words and phrases shall have the
following meanings:


1.1           
“Effective Date” shall mean the date first written above.

 
 
1.2           
“Primary Fields” shall mean the methods and areas of technology involving the
reutilization of carbon dioxide from emissions using certain genetically
modified algae as an active agent in a biological reactor, to reduce carbon
dioxide emissions and produce methane that can be used for energy production.



1.3           
“Intellectual Property” shall mean and include:



(a)           
any United States and foreign patents and patent applications (together, the
“Patents”) as further described  in Appendix A, any patents issued from such
applications, and any divisional, continuation, continuation-in-part, reissue,
re-examination, substitute and/or extension of the Patents as they arise; and



(b)           
any copyrights, copyright applications, trademarks, trademark applications,
Know-how, trade secrets, data and other information relating to the Primary
Fields owned by LICENSOR as of the date first written above.



1.4           
A “Licensed Product” shall mean any material, composition, product, service or
part thereof which (i) is covered in whole or in part by an issued, unexpired or
pending claim contained in the Intellectual Property, (ii) is manufactured by
using a process which is covered in whole or in part by an issued, unexpired
claim or a pending claim contained in the Intellectual Property, or (iii) is
otherwise derived from the Intellectual Property.



1.5           
A “Licensed Process” shall mean any process or method which (i) is covered in
whole or in part by an issued, unexpired or pending claim contained in the
Intellectual Property, or (ii) is otherwise derived from the Intellectual
Property.


Page 1
 
 

--------------------------------------------------------------------------------

 

1.6           
“Net Sales” shall mean LICENSEE’s (and its sublicensees’) billings for Licensed
Products and Licensed Processes during a particular accounting period less the
sum of (a) discounts allowed in amounts customary in the trade, (ii) sales
taxes, tariff duties, and/or use taxes which are directly imposed and are with
reference to particular sales, (iii) outbound transportation prepaid or allowed;
and (iv) amounts allowed or credited on returns.



In the event that a Licensed Product is sold in combination with another product
and/or service (“Combination Product”), Net Sales, for purposes of royalty
payments on the Combination Product, shall be calculated by multiplying the Net
Sales on sale of that combination by the fraction A/B, where A is the gross
selling price of the Licensed Product sold separately and B is the gross selling
price of the Combination Product. In the event that no such separate sales are
made by the Company, Net Sales for royalty determination shall be calculated by
multiplying Net Sales of the combination by the fraction C/(C+D) where C is the
fully allocated cost of the Licensed Product and D is the fully allocated cost
of other components, such standard costs being determined using LICENSEE’s
standard accounting procedures.


1.7           
“Know-how” shall mean the ideas, methods, characterization and techniques
developed by the LICENSOR before the Effective Date, which are necessary for
practicing the Intellectual Property.



1.8           
“Non-Royalty Sublicense Income” shall mean sublicense issue fees, sublicense
maintenance fees, sublicense milestone payments, and similar non-royalty
payments made by sublicensees to LICENSEE on account of sublicenses pursuant to
this Agreement.



1.9           
“Licensed Territory” shall mean Back Bay, New Brunswick, Canada, and any
geography within 50 miles from the center of Back Bay, with the boundary on the
west being the border with the State of Maine in the United States.



2.            LICENSE


2.1           Grant.  LICENSOR hereby grants to LICENSEE, subject to the terms
and conditions set forth in this Agreement, an exclusive and perpetual license
in the Licensed Territory to use the Intellectual Property to develop, make,
use, market and sell Licensed Products and to practice Licensed Processes.  In
order to establish such exclusivity, LICENSOR shall not grant to third parties a
further license under the Intellectual Property within the Licensed Territory
during the term of this Agreement.


2.2           Improvements.  All modifications, design changes, updates, or
similar revisions in scope which relate to the Intellectual Property or any
derivative of the Intellectual Property (“Improvements”) made by LICENSEE shall
be promptly disclosed to LICENSOR.  All Improvements made by LICENSEE shall
become the property of LICENSOR and shall be deemed to be included in the
license granted to LICENSEE by this Agreement.  LICENSEE agrees to provide
reasonable cooperation in connection with perfection of rights in such
Improvements, and to execute any and all documents necessary to perfect
LICENSOR’s rights therein.


2.3           Sublicense.  The rights and obligations licensed to LICENSEE
herein are personal in nature and directed solely to LICENSEE.  LICENSEE shall
not enter into sublicensing agreements for the rights, privileges and licenses
granted hereunder without the prior written consent of LICENSOR and upon terms
and conditions agreed to by LICENSOR.  Upon such approval, all such sublicense
agreements shall, among other things, provide that the obligations to LICENSOR
of this Agreement shall be binding upon the sublicensee as if it were a party to
this Agreement.


2.4           Other Territories.  LICENSEE may submit proposals to LICENSOR to
use the Intellectual Property or establish operations to develop and make
Licensed Products and to practice Licensed Processes outside of the Licensed
Territory (but not within a territory licensed by LICENSOR to a third party
under a separate agreement).  LICENSOR may authorize or reject LICENSEE’s
proposal(s) at LICENSOR’s sole discretion.  LICENSEE shall have reasonable
access to territory information regarding LICENSOR’s license agreements with
third parties and LICENSOR shall make commercially reasonable efforts to notify
LICENSEE of licensing

Page 2
 
 

--------------------------------------------------------------------------------

 

agreements reached with third parties within thirty (30) days of reaching such
agreements.  Notwithstanding the foregoing, LICENSEE shall be permitted to,
subject to the confidentiality requirements hereto, apply for or obtain grant
funding in any jurisdiction, provided that such grant funds are applied within
the Licensed Territory.


2.5           Ownership.  The Parties acknowledge and agree that the
Intellectual Property shall remain the sole property of LICENSOR throughout the
term of this Agreement and after any termination or cancellation of this
Agreement.


2.6           Costs.  LICENSEE shall be solely responsible for the manufacture,
production, marketing, sale and distribution of the Licensed Products and the
practice of Licensed Processes, and shall be solely responsible for any and all
costs associated therewith.


3.            REQUIREMENTS


3.1           Best Efforts.  LICENSEE shall use its best efforts to apply and
practice Licensed Processes and to bring one or more Licensed Products to market
through a thorough, vigorous, and diligent program for exploitation of the
Intellectual Property to attain maximum commercialization of Licensed Products
and Licensed Processes and shall thereafter continue such efforts throughout the
life of this Agreement.


3.2           
Milestones.  LICENSEE shall adhere to the following milestones:



(a)           
Progress Report.  LICENSEE shall deliver to LICENSOR an annual progress report
as to (i) LICENSEE’s (and any sublicensee’s) efforts and accomplishments during
the preceding year in diligently commercializing the Licensed Products and
Licensed Processes in the Licensed Territory, and (ii) LICENSEE’s (and any
sublicensee’s) commercialization plans for the upcoming year.



The annual report shall be due on or before each anniversary of the Effective
Date.    The report shall summarize in writing the progress for the activities
described above.  Licensee shall allow 1-3 paragraphs for each of the following:


1)           Efforts.  Activities currently under investigation, i.e., ongoing
activities including objectives and parameters of such activities, when
initiated, and projected date of completion.


2)           Accomplishments.  Activities completed since last report including
the objectives and parameters of the development, when initiated, when completed
and the results.


3)           Commercialization plans.  Activities to be undertaken before the
next annual report including, but not limited to, the type and objective of any
necessary efforts and their projected starting and completion dates.


4)           Commercialization timeline. Estimated total time remaining before
Licensed Products and Licensed Processes will be commercialized.


5)           Changes to plan. Describe any changes to the initial
commercialization plan with reasons for the change.


(b)           
LICENSOR reserves the right to audit LICENSEE’s records relating to the
development of Licensed Products and Licensed Processes as required hereunder
subject to the procedures and restrictions set forth for audit of the financial
records of LICENSEE in Section 5.

3.3           General Performance Requirement.  If LICENSEE fails to perform in
accordance with Paragraphs 3.1 and 3.2 above, then LICENSOR shall have the right
and option to either (a) terminate this

Page 3
 
 

--------------------------------------------------------------------------------

 

Agreement pursuant to Paragraph 11.3 hereof or (b) change LICENSEE’s exclusive
license to a nonexclusive license.  This right if exercised by LICENSOR shall
supersede the rights granted in Paragraph 2.1.


3.4           Performance Requirements within Licensed Territory.  Beginning ten
(10) years from the Effective Date of this Agreement, LICENSOR shall have the
right at any time and from time to time, to terminate or limit the scope of the
exclusive license granted herein with respect to any field of use or any
national political jurisdiction in which LICENSEE fails to use its best efforts
to commercialize the Intellectual Property.  In order to limit the scope of the
license pursuant to this Paragraph 3.4, LICENSOR shall provide LICENSEE with
ninety (90) days’ prior written notice specifying the field of use or geographic
area in which it intends to terminate or limit the scope of the license of the
Intellectual Property, and the license shall be terminated or limited in scope
as specified in such notice unless LICENSEE provides  reasonable evidence
satisfactory to LICENSOR, within the said ninety-day period, that LICENSEE is
exercising its best efforts to commercialize the Intellectual Property in the
identified field of use or national political jurisdiction.  As used herein, (i)
“commercialize” means having Net Sales of Licensed Products or Licensed
Processes in such jurisdiction; and (ii) “efforts to commercialize” means having
Net Sales of Licensed Products or Licensed Processes or an effective, ongoing
and active research, development, manufacturing, marketing or sales program as
appropriate, directed toward obtaining regulatory approval, production or Net
Sales of Licensed Products or Licensed Processes in any jurisdiction, and plans
acceptable to LICENSOR, in its sole discretion, to commercialize licensed
inventions in the jurisdiction(s) that LICENSOR intends to terminate or limit in
scope.


4.            ROYALTIES AND FEES


4.1           License Fee.  LICENSEE shall pay LICENSOR an initial license fee
(“License Fee”) of  Ten Thousand Dollars ($10,000).


4.2           Running Royalty.  This Agreement has no running royalty rate and
LICENSEE is not obligated to pay any royalty on Net Sales of Licensed Products,
Licensed Processes or for Non-Royalty Sublicense Income.


4.3           Patent Costs.


(a)           
Reimbursement.  LICENSEE shall reimburse LICENSOR for all future (on or after
the Effective Date) costs, fees and expenses incurred in connection with the
filing, prosecution and maintenance of the Intellectual Property.  Such
reimbursement shall be made within thirty (30) days of receipt of an itemized
invoice from LICENSOR and shall bear interest, if overdue, at the rate specified
in Paragraph 5.5.



(b)           
Restriction of Rights for Non-payment.  If LICENSEE elects not to support the
expense of filing or prosecution of any patent application or to maintain any
patent for any reason, it shall promptly notify LICENSOR of its decision and
LICENSOR shall thereafter have the sole and exclusive right to undertake such
filing, prosecution or maintenance at its own expense, and LICENSOR shall have
the right to dispose of such patent applications or patents as it chooses and
without further obligation to LICENSEE with respect to such patent applications
or patents, and such patent applications or patents shall be removed from the
scope of this Agreement.



4.4           Payments shall be paid in United States dollars at LICENSOR or at
such other place as LICENSOR may reasonably designate consistent with the laws
and regulations controlling in any foreign country.  If any currency conversion
shall be required in connection with the payment of fees hereunder, such
conversion shall be made in using the exchange rate published in The Wall Street
Journal on the last business day of the calendar month in which payment falls
due (or the closest business day prior thereto on which such rate is published).


4.5           All payments due hereunder shall be paid in full without deduction
of taxes or other fees, except those listed in Paragraph 1.6 above, which may be
imposed by any government or governmental authority and all such governmental
taxes and fees shall be paid by LICENSEE or sublicensees if any.



Page 4
 
 

--------------------------------------------------------------------------------

 

5.            REPORTS AND RECORDS
 

5.1           Records.  LICENSEE shall keep full, true, and accurate books of
accounting containing all particulars that may be necessary for the purpose of
showing the amounts payable to LICENSOR hereunder.  Said books of account shall
be kept at LICENSEE’s principal place of business or the principal place of
business of the appropriate division of LICENSEE.  Said books and the supporting
data shall be open at all reasonable times for five years following the end of
the calendar year to which they pertain for the inspection of LICENSOR or its
agents for the purpose of compliance in any respects with this
Agreement.  Should such inspection lead to the discovery of a ten percent (10%)
or greater discrepancy in reporting, then LICENSEE shall pay the full cost of
such inspection.


5.2           Quarterly Reports.  After the first commercial sale of a Licensed
Product, LICENSEE, within forty-five (45) days after March 31, June 30,
September 30 and December 31, of each year, shall deliver to LICENSOR true and
accurate reports, giving such particulars of the business conducted by LICENSEE
and its sublicensees during the preceding three-month period under this
Agreement.  These reports shall include at least the following:


(a)           
number of Licensed Products manufactured and sold;

(b)           
total billings for Licensed Products sold;

(c)           
total billings for Licensed Processes practiced;



(d)           
sublicense income and details;



(e)           
deductions applicable as provided in Paragraph 1.6;



(f)            
names and addresses of all sublicensees of LICENSEE.



5.4           Financial Statements.  At LICENSOR’s request, on or before the
sixtieth day following the close of LICENSEE’s fiscal year, LICENSEE shall
provide LICENSOR with a statement for the preceding fiscal year stating, at a
minimum, the correctness of the reported billings of Licensed Products and
Licensed Processes, and total fees paid to LICENSOR.  Such statement shall be
certified as correct by an officer of LICENSEE or by an independent auditor.


5.5           Interest Penalty.  The license fees and reimbursements for
patent-related expenses set forth in this Agreement shall, if overdue, bear
interest until payment in full at the monthly rate of one percent (1%) above the
prime rate in effect at the Chase Manhattan Bank (N.A.) on the date that any
royalty payment, license fee, or other reimbursement is due.  The payment of
such interest shall not foreclose LICENSOR from exercising any other rights it
may have as a consequence of the lateness of any payment.


6.            PATENT PROSECUTION


6.1           Provided that LICENSEE has reimbursed LICENSOR for Patent Costs
pursuant to Section 4, LICENSOR shall diligently prosecute and maintain the
United States and, if available, foreign patents, and applications in the
Intellectual Property using counsel of its choice. Such counsel shall take
instructions only from LICENSOR, and all patents and patent applications in the
Intellectual Property shall be assigned solely to LICENSOR.


7.            INFRINGEMENT


7.1           LICENSEE shall inform LICENSOR promptly in writing of any alleged
infringement of the Intellectual Property by a third party and of any available
evidence thereof.


7.2           During the term of this Agreement, LICENSOR shall have the right,
but shall not be obligated, to prosecute at its own expense any such
infringements of the Intellectual Property.  If LICENSOR prosecutes any such
infringement, LICENSEE agrees that LICENSOR may include LICENSEE as a
co-plaintiff in any such suit,

Page 5
 
 

--------------------------------------------------------------------------------

 

without expense to LICENSEE.  The total cost of any such infringement action
commenced or defended solely by LICENSOR shall be borne by LICENSOR, but
LICENSOR shall keep any recovery or damages for past infringement derived from
said suit, whether resulting from a judgment, settlement, or otherwise, as
reimbursement for any and all expenses, costs, and efforts expended by LICENSOR
in pursuit of the claim.  The remainder, if any, shall then be divided between
LICENSOR and LICENSEE in an equitable manner to allow LICENSEE to receive a
portion of the income it would have received but for the infringement.


7.3           If within six (6) months after having been notified of any alleged
infringement or such shorter time prescribed by law, LICENSOR shall have been
unsuccessful in persuading the alleged infringer to desist and shall not have
brought and shall not be diligently prosecuting an infringement action, or if
LICENSOR shall notify LICENSEE at any time prior thereto of its intention not to
bring suit against any alleged infringer, then, and in those events only,
LICENSEE shall have the right, but shall not be obligated, to prosecute at its
own expense any infringement of the Intellectual Property, and LICENSEE may, for
such purposes, use the name of LICENSOR as party plaintiff; provided however
that such right to bring an infringement action shall remain in effect only for
so long as the license granted herein remains exclusive.  No settlement, consent
judgment or other voluntary final disposition of the suit may be entered into
without the consent of LICENSOR, which consent shall not be unreasonably
withheld.  LICENSEE shall indemnify LICENSOR from and against all costs,
expenses, judgments, or other adverse results that arise during or that result
from such proceedings or the actions associated therewith.


7.4           In the event that a declaratory judgment action alleging
invalidity or infringement of any of the Intellectual Property shall be brought
against LICENSEE, LICENSOR, at its option, shall have the right, within thirty
(30) days after notice of the commencement of such action, to intervene and take
over the sole defense of the action at its own expense.


7.5           In any infringement suit as either Party may institute to enforce
the Intellectual Property pursuant to this Agreement, the other Party hereto
shall, at the request and expense of the Party initiating such suit, cooperate
in all respects and, to the extent possible, have its employees testify when
requested and make available relevant records, papers, information, samples,
specimens, and the like.


8.            INDEMNIFICATION


8.1           LICENSEE shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold LICENSOR, its officers, agents,
employees, affiliates and assigns, both in their official and personal
capacities, harmless against all claims and expenses, including legal expenses
and reasonable attorney’s fees, whether arising from a third party claim,
whether resulting from LICENSOR’s enforcing this indemnification clause against
LICENSEE, or whether arising out of the death of or injury to any person or
persons or out of any damage to property, and further against any other claim,
proceeding, demand, expense and liability of any kind whatsoever resulting from
the use of the Intellectual Property, the production, manufacture, sale, use,
lease, consumption or marketing of Licensed Products or Licensed Processes, or
arising from any obligation of LICENSOR or LICENSEE hereunder.


8.2           At LICENSOR’s request, LICENSEE shall obtain and carry in full
force and effect liability insurance which shall protect LICENSEE and LICENSOR
(including the other persons and entities identified in Paragraph 8.1) in regard
to events covered by Paragraph 8.1 above.  LICENSEE shall provide LICENSOR with
a copy of the certificate of coverage evidencing compliance with the above
requirements within thirty (30) days of the Effective Date of this Agreement and
annually thereafter to evidence constant and continuous coverage during the life
of this Agreement and thereafter for as long as liability exposure exists. Such
insurance shall:


(a)           
be written by an insurance company authorized to do business in the Licensed
Territory;



(b)           
be endorsed to also include product liability coverage;



(c)           
provide and require thirty (30) days written notice to be given to LICENSOR
prior to any cancellation or material change of the coverage;




Page 6
 
 

--------------------------------------------------------------------------------

 

(d)           
include limits of coverage of not less than $1,000,000 per occurrence with an
aggregate of $3,000,000 for personal injury or death, and $1,000,000 per
occurrence with an aggregate of $3,000,000 for property damage.



8.3           LICENSOR MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED, TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PATENT RIGHTS
CLAIMS, ISSUED OR PENDING, OR FOR THE ABSENCE OF LATENT OR OTHER DEFECTS,
WHETHER DISCOVERABLE OR NOT DISCOVERABLE.  LICENSOR MAKES NO REPRESENTATIONS AND
EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED IN CONNECTION WITH
THE ABILITY TO OBTAIN REGULATORY APPROVALS OR ENVIRONMENTAL-BASED CLEARANCES TO
DEVELOP, MAKE, USE AND SELL LICENSED PRODUCTS OR PRACTICE LICENSED
PROCESSES.   NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION
MADE OR WARRANTY GIVEN BY LICENSOR THAT THE PRACTICE BY LICENSEE OR
SUBLICENSEE(S) OF THE LICENSE GRANTED HEREUNDER SHALL NOT INFRINGE THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.  IN NO EVENT SHALL LICENSOR, IT’S
OFFICERS, AGENTS OR EMPLOYEES THEREOF BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOSS OF
PROFITS, REGARDLESS OF WHETHER LICENSOR SHALL BE ADVISED OF, SHALL OTHERWISE
HAVE REASON TO KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY THEREOF.


9.            ASSIGNMENT


Neither this Agreement nor the rights granted hereunder shall be transferred or
assigned in whole or in part by LICENSEE to any person or entity, whether
voluntarily or involuntarily, by operation of law, or otherwise, without the
prior written approval of LICENSOR in each instance.  In the event of an
attempted assignment of this Agreement without the prior written approval of
LICENSOR, such attempted assignment shall be null and void and shall be of no
effect.  LICENSOR shall have the right, at its sole discretion, to terminate
this Agreement after any such attempted assignment by LICENSEE.  As a condition
of such approval, LICENSEE shall provide LICENSOR with evidence to demonstrate
that such transferee has or is likely to acquire capital and manpower resources
sufficient to fulfill the obligations it is assuming hereunder.  Upon completion
of such transfer, thereafter the term “LICENSEE” as used herein shall refer to
such transferee.  If the transferee shall not have agreed in writing to be bound
by the terms and conditions of this Agreement, or LICENSOR and such transferee
do not agree upon new licensing terms and conditions, within sixty (60) days of
close of such transfer of LICENSEE’s business, LICENSOR shall have the right to
terminate this Agreement.


10.          CONFIDENTIALITY


10.1         During the term, upon, and after the expiration or termination of
this Agreement, the Parties shall keep all proprietary information within the
scope of this Agreement confidential, including any and all proprietary and
confidential information relating to the Intellectual Property, technical data,
trade secret, Know-how or other confidential information disclosed by any party
hereunder in writing, orally, or by drawing or other form and which shall be
marked by the disclosing party as “Confidential” or “Proprietary”, or that by
the nature of the circumstances surrounding disclosure ought reasonably to be
treated as confidential (“Confidential Information”).  Confidential Information
shall include information relating to any Improvement.


11.          TERMINATION


11.1         Cessation of Business.  If LICENSEE shall cease to carry on its
business, this Agreement shall terminate immediately.


11.2         Non Payment.  Should LICENSEE fail to make any payment when due,
LICENSOR shall have the right to terminate this Agreement on thirty (30) days’
notice.  Upon the expiration of the thirty-day period, if LICENSEE shall not
have paid such payment in full with any interest due thereon, the LICENSEE’s
(and any sublicensees’) rights, privileges, and license granted hereunder shall
automatically, and without any requirement for further action or notice from or
by LICENSOR, terminate.



Page 7
 
 

--------------------------------------------------------------------------------

 

11.3         Material Breach.  Upon any material breach or default of this
Agreement by LICENSEE other than those occurrences set out in Paragraphs 11.1
and 11.2 above which shall always take precedence in that order over any
material breach or default referred to in this Paragraph 11.3, including, but
not limited to, breach or default under Paragraph 4.3, LICENSOR shall have the
right to terminate this Agreement and the rights, privileges, and license
granted hereunder on ninety (90) days’ notice to LICENSEE.  Such termination
shall become effective unless LICENSEE shall have cured any such breach or
default to the satisfaction of LICENSOR prior to the expiration of the
ninety-day period.


11.4         Repetitive Non Payment.  LICENSOR may terminate this Agreement upon
the occurrence of the third separate failure by LICENSEE within any consecutive
three-year period for failure to pay fees when due, regardless of LICENSEE’s
compliance with Paragraph 11.2 above.


11.5         Challenge of Validity.  LICENSOR shall have the right to
immediately terminate this license agreement in the event that LICENSEE
challenges, directly or indirectly or at written urging of a third party on
behalf of LICENSEE, whether as a claim, a cross-claim, counterclaim, or defense,
the validity or enforceability of any of the licensed patents or Intellectual
Property before any court, arbitrator, or other tribunal or administrative
agency in any jurisdiction.


11.6         All amounts paid to date to LICENSOR by LICENSEE under this
agreement shall be nonrefundable.


12.          PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS


Any payment, notice, or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such party by
certified, first class mail, postage prepaid, addressed to it at its address
below or as it shall designate by written notice given to the other party:



 
LICENSOR:
 
Hillwinds Energy Development Corporation
       
501 Kinds Highway East, Suite 108
       
Fairfield, CT  06825
             
LICENSEE:
 
HDS International Corp.
       
10 Dorrance Street, Suite 700
       
Providence, RI  02903
 



13.          MISCELLANEOUS


13.1         Governing Laws.  This Agreement shall be construed, governed,
interpreted, and applied in accordance with the laws of the State of New York
without regard to its choice of law or conflicts of law rules or principles,
except that questions affecting the construction and effect of any patent shall
be determined by the law of the country in which the patent was granted.
LICENSEE hereby consents to adjudication of any dispute, including the validity
of any patent licensed hereunder, between LICENSOR and LICENSEE by the judicial
court system in the State of New York and further acknowledges jurisdiction of
such disputes to be subject to the “long-arm statutory jurisdiction” of the New
York court system.


13.2         Use of Names. LICENSEE shall not use the names, logos, trademarks,
or any other mark or image considered by LICENSOR to be identified with or
protected by LICENSOR, or those of any of the LICENSOR’s employees or former
employees, or any adaptation thereof, in any advertising, promotional or sales
literature without the prior written consent of LICENSOR in each case, except
that LICENSEE may state that it is licensed by LICENSOR under the patents and/or
applications comprising the Intellectual Property identified in this Agreement.


13.3         Severability.  The provisions of this Agreement are severable, and
in the event that any provisions

Page 8
 
 

--------------------------------------------------------------------------------

 

of this Agreement shall be determined to be invalid or unenforceable by a court
of competent jurisdiction, such invalidity or unenforceability shall not in any
way affect the validity or enforceability of the remaining provisions hereof.


13.4         Patent Marking.  LICENSEE shall mark Licensed Products sold with
all applicable identification numbers, when and where appropriate.


13.5         No Waiver.  The failure of either Party to assert a right hereunder
or to insist upon compliance with any term or condition of this Agreement shall
not constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.


13.6         Term.  This Agreement shall remain in full force and effect unless
otherwise terminated as provided herein.


13.7.         Export Controls.  LICENSEE hereby agrees that it shall not sell,
transfer, export or reexport any Licensed Products or related information in any
form, or any direct products of such information, except in compliance with all
applicable laws, including the export laws of U.S. government agencies and any
regulations thereunder, and will not sell, transfer, export or reexport any such
Licensed Products or information to any persons or any entities with regard to
which there exist grounds to suspect or believe that they are violating such
laws.  LICENSEE shall be solely responsible for obtaining all licenses, permits
or authorizations required from the U. S. and any other governmental entity for
any such export or reexport.  To the extent not inconsistent with this
Agreement, LICENSOR agrees to provide LICENSEE with such assistance as it may
reasonably request in obtaining such licenses, permits or authorizations.


13.8         Headings.  The headings of the sections of this Agreement are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


13.9         Entire Agreement.  The Parties acknowledge that this Agreement
together with any exhibits, schedules or other attachments specified herein,
sets forth the entire Agreement and understanding of the Parties as to the
subject matter hereof, and shall not be subject to any change or modification
except by the execution of a written instrument subscribed to by the
Parties.  Accordingly, this Agreement supersedes all prior agreements or
understandings, written or oral, among the Parties.


IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused their duly authorized representatives to execute this document
as of the Effective Date.




LICENSOR
LICENSEE
HILLWINDS ENERGY DEVELOPMENT CORP.
HDS INTERNATIONAL CORP.
                       
By:
TASSOS RECACHINAS
By:
TASSOS RECACHINAS
Name:
Tassos Recachinas
Name:
Tassos Recachinas
Title:
President
Title:
President


















Page 9
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
Patents and Patent Applications




LICENSOR owns, holds or otherwise controls Patents and other Intellectual
Property relating to the Primary Field. Specifically, said Patents and
Intellectual Property relate to the reutilization of carbon dioxide from
emissions using certain genetically modified algae as an active agent in a
biological reactor to reduce carbon dioxide emissions produced during combustion
by converting them into methane.  The resulting methane can be used as fuel and
burned in the same combustion chamber that produced carbon dioxide, adding
energy back to the production cycle and decreasing the consumption of primary
fuel.


The method covered hereunder combines a natural system (algae biomass as a
bioreactor) with an industrial component (combustion).  Since the genetically
modified algae used in this process can convert carbon dioxide into methane for
energy repeatedly in a closed loop system, the method is believed to eliminate
the costly procedure of processing biomass for future usage.  This is believed
to significantly increase energy efficiency of the biomass while decreasing
expenses.  Overall, the method is believed to significantly decrease the
atmospheric release of carbon dioxide in an energy-generating system by
reutilizing it to produce methane as fuel in the production cycle.


LICENSOR believes that its Patents and Intellectual Property can be applied to,
among other things, commercially produce and market large quantities of energy
while reducing carbon emissions.


More specific information regarding the Patents is not disclosed here for
confidentiality and business reasons, but LICENSOR has furnished to LICENSEE,
and LICENSEE has received, evaluated, and is in possession of, all relevant
herein referenced Patent information.




 
 
 
 
 
 
 
 
 
 
 

 









Page 10
 
 

--------------------------------------------------------------------------------

 
